2014 UT App 285
_________________________________________________________

               THE UTAH COURT OF APPEALS

                     DANIEL JAMES SHEERAN,
                     Plaintiff and Appellee,
                                 v.
                         PAUL THOMAS,
                    Defendant and Appellant.

                     Memorandum Decision
                         No. 20131083-CA
                     Filed December 11, 2014

         Seventh District Court, Monticello Department
               The Honorable Lyle R. Anderson
                         No. 130700022

             Elizabeth Hunt, Attorney for Appellant

             Daniel James Sheeran, Appellee Pro Se

JUDGE GREGORY K. ORME authored this Memorandum Decision,
    in which JUDGES JAMES Z. DAVIS and KATE A. TOOMEY
                        concurred.


ORME, Judge:

¶1      Paul Thomas appeals from a civil stalking injunction entered
against him. We affirm the injunction, with two important
clarifications.

¶2      Daniel James Sheeran, who petitioned for the civil stalking
injunction against Thomas, had worked for several years with
Thomas’s girlfriend. Thomas thought that Sheeran was harassing
and annoying his girlfriend at work and made efforts to stop what
he perceived to be unacceptable behavior. These efforts included
filing complaints with the company, contacting a lawyer, and
                          Sheeran v. Thomas


directly confronting Sheeran. Sheeran testified that Thomas made
him feel unsafe on three occasions.1

¶3     The first encounter occurred in mid-September 2013.
Thomas and his girlfriend drove to her workplace and parked next
to Sheeran’s truck. Thomas got out of his truck and walked toward
a gate where Sheeran was standing. Sheeran testified that he
retreated to where another person was standing. As Sheeran
explained, “When [Thomas] got to the gate, I think he saw the
[other person], turned around and walked back.” Before driving
out of the parking lot, Thomas honked his horn several times.

¶4       The second encounter occurred on September 23, 2013.
According to a police report, Thomas was driving his truck when
he saw Sheeran parked on the opposite side of the road. Thomas
turned his car around, intending to confront Sheeran. Sheeran saw
Thomas turning around and tried to drive away to avoid a
confrontation. Thomas, however, caught up with Sheeran, flipped
him off, then maneuvered his truck in front of Sheeran’s and
blocked the road by parking at an angle. Thomas got out of his
truck and yelled, “You fuckin messin with my family, man?”
Sheeran drove off the road to get around Thomas’s truck and sped
away. At the evidentiary hearing convened at Thomas’s request
following entry of a temporary injunction, Sheeran asked Thomas
if his intent was to harm him. Thomas responded,

       No, I wanted to scare the bejeezus out of you, and I
       did . . . . But I also drove away and let you drive


1. On appeal, when a trial court has made findings of fact to
support a civil stalking injunction, we will recite the facts in a light
most favorable to the trial court’s findings. See Bel Courtyard Invs.,
Inc. v. Wolfe, 2013 UT App 217, ¶ 2 n.1, 310 P.3d 747. We thus do
not have occasion to outline the evidence offered by Thomas,
which was mostly contrary to the findings made by the court.
“[O]ur recitation of the facts also includes findings implicitly made
by the trial court and matters that are undisputed in the record.”
State v. Legg, 2014 UT App 80, ¶ 2, 324 P.3d 656.




20131083-CA                        2                2014 UT App 285
                         Sheeran v. Thomas


       away at that point, too. If I had wanted to cause you
       harm, I could have.2

¶5      The third encounter occurred on September 25, 2013.
Thomas tailed Sheeran and recorded video footage of Sheeran in
an attempt to catch him doing something illegal or unethical.
Thomas saw tires in the back of Sheeran’s truck and thought he
may have stolen them. The video is part of the record on appeal. In
it, Thomas documents how Sheeran is using a cell phone while
driving—by means of using his own cell phone while driving to
make the video—and how Sheeran illegally passes a semi-truck on
the highway. In his testimony, Sheeran explained that when he saw
Thomas pull up behind him, he got out his cell phone and called
911. He also explained that he passed the semi-truck illegally only
to get away from Thomas.

¶6     As a result of these incidents, Sheeran requested and
received a temporary ex parte civil stalking injunction against
Thomas. Thomas, in turn, requested an evidentiary hearing to
dissolve the temporary injunction. After holding the requested
hearing, the trial court determined that the “purpose” of the tailing
and recording incident on September 25, 2013, was “not to
intimidate, annoy or harass [Sheeran], but rather to make a record
of what [Thomas] and his girlfriend viewed as suspicious activity.”
But the trial court also determined that, based on a preponderance
of the evidence, Thomas had stalked Sheeran, first, by honking at
Sheeran in the parking lot in mid-September and, second, by
blocking the road and yelling at Sheeran on September 23, 2013.

¶7     Based on the first two encounters, the trial court issued what
it termed a “permanent civil stalking injunction.” In issuing the
injunction, the trial court used a standard form, the last lines of
which read:


2. The trial court noted in its ruling that Thomas “clearly wants
petitioner to know that he is a former Army Ranger who is fully
capable of harming petitioner as soon as he chooses to do so, and
that petitioner’s continued safety is entirely dependent on
respondent’s continued restraint.”



20131083-CA                      3                2014 UT App 285
                          Sheeran v. Thomas


       No guns or firearms! It is a federal crime for you to
       have, possess, transport, ship, or receive any firearm
       or ammunition, including hunting weapons, while
       this civil stalking injunction is in effect.

¶8      Thomas first asserts that the trial court’s findings are
insufficient to support the civil stalking injunction because they do
not meet all the statutory requirements.3 “The proper interpretation
and application of a statute is a question of law which we review
for correctness, affording no deference to the district court’s legal
conclusions.” Bott v. Osburn, 2011 UT App 139, ¶ 5, 257 P.3d 1022
(citation and internal quotation marks omitted). If a trial court’s
findings are inadequate to allow for meaningful review, a remand
for additional findings may be appropriate. See Towner v. Ridgway,
2008 UT 23, ¶ 16, 182 P.3d 347, superseded by statute on other grounds,
Utah Code Ann. § 76-5-106.5 (LexisNexis 2008), as recognized in Bott,
2011 UT App 139, ¶ 7. But even if the trial court did not explicitly
make a necessary finding or reveal the evidence it relied on, we
will not remand if “the evidence and statements contained in the
record make the evidentiary basis for this finding sufficiently
clear.” State v. Legg, 2014 UT App 80, ¶ 21, 324 P.3d 656. And we
will affirm the trial court’s decision to grant the civil stalking
injunction unless it is against the clear weight of the evidence or we
reach a definite and firm conviction that there was a mistake. See
Kendall Ins., Inc. v. R & R Group, Inc., 2008 UT App 235, ¶ 9, 189
P.3d 114.

¶9     Under Utah law, stalking occurs when a person (1)
“intentionally or knowingly engages in a course of conduct


3. It is not entirely clear from Thomas’s brief if he is challenging the
adequacy of the findings, the sufficiency of the evidence to support
the findings, or both. Because we conclude that the findings are
adequate for our review, we will primarily address this issue as a
challenge to the sufficiency of the evidence. See infra ¶ 10. This
approach is further justified by Thomas’s failure to preserve the
issue of the adequacy of the findings by alerting the trial court to
any perceived deficiencies. See 438 Main St. v. Easy Heat, Inc., 2004
UT 72, ¶ 51, 99 P.3d 801; In re K.F., 2009 UT 4, ¶ 4, 201 P.3d 985.



20131083-CA                        4                2014 UT App 285
                          Sheeran v. Thomas


directed at a specific person” and (2) “knows or should know that
the course of conduct would cause a reasonable person . . . to fear
for the person’s own safety or . . . to suffer other emotional
distress.” Utah Code Ann. § 76-5-106.5(2) (LexisNexis 2012).
“Course of conduct” is defined as

       two or more acts directed at or toward a specific
       person, including:

       (i) acts in which the actor follows, monitors, observes,
       photographs, surveils, threatens, or communicates to
       or about a person, or interferes with a person’s
       property . . . or

       (ii) when the actor . . . approaches or confronts a
       person [or] . . . appears at the person’s workplace or
       contacts the person’s employer or coworkers . . . .

Id. § 76-5-106.5(1)(b).

¶10 In this case, we determine that the trial court’s findings are
adequate to allow for meaningful review of all the elements of
stalking. In some respects, the trial court’s findings are relatively
sparse, but the evidence and statements in the record make the
evidentiary basis for the ruling sufficiently clear. See Legg, 2014 UT
App 80, ¶ 21.

¶11 First, we must determine whether there was sufficient
evidence from which to conclude that Thomas had engaged in a
“course of conduct” as defined by Utah Code section 76-5-
106.5(1)(b), i.e., two or more acts directed at a specific person,
namely Sheeran. In doing so, we “do not read the plain language
of the Stalking Statute to require that each act or incident
independently be such as to cause a reasonable person to fear for
his or her safety; rather, it is the pattern of behavior or the course
of conduct considered in the context of the circumstances that must
have that cumulative effect.” Coombs v. Dietrich, 2011 UT App 136,
¶ 13, 253 P.3d 1121. Indeed, the statute’s illustrative list of acts that
make up a course of conduct includes some activities which, taken




20131083-CA                        5                 2014 UT App 285
                          Sheeran v. Thomas


in isolation, can be rather innocuous, such as observing a person or
communicating to or about a person. See Utah Code Ann. § 76-5-
106.5(1)(b).

¶12 In this case, ample evidence in the record supports the trial
court’s conclusion that Thomas engaged in a course of conduct
directed toward Sheeran. During the first encounter in mid-
September, Thomas showed up at Sheeran’s work, walked toward
Sheeran, and honked his horn at Sheeran. Thomas provides
alternative explanations for these actions, but the trial court, to
whom we must defer on factual determinations and questions of
credibility, determined that Thomas intentionally directed these
actions toward Sheeran. The second encounter, in which Thomas
blocked the road and yelled at Sheeran in an attempt to “scare the
bejeezus” out of him, is another act intentionally directed at
Sheeran. Finally, during the third encounter, Thomas followed and
recorded Sheeran. While the trial court did not explicitly identify
this event as an act within the overall course of conduct, we
recognize that it is precisely the kind of behavior that the statute
describes, i.e., “follow[ing], monitor[ing], observ[ing],
photograph[ing].” See id. No one disputes that Thomas intended to
do each of these actions. Accordingly, we conclude that the trial
court was correct to find, based on ample evidence, that Thomas
knowingly engaged in a course of conduct directed toward
Sheeran.

¶13 Next, we consider whether there was sufficient evidence to
determine that Thomas knew or should have known that his course
of conduct would cause a “reasonable person . . . to fear for the
person’s own safety or . . . to suffer other emotional distress.” See
id. § 76-5-106.5(2). The trial court did not explicitly rule on whether
the overall course of conduct was objectively frightening or
emotionally disturbing, but it did make explicit findings about the
individual acts within the overall course of conduct.

¶14 In regard to the first act, the trial court found that Thomas
honked his horn at Sheeran “with a purpose of placing [Sheeran]
in fear for his safety.” The trial court also found that Thomas “flatly
admits a purpose to place [Sheeran] in fear for his safety on




20131083-CA                       6                 2014 UT App 285
                         Sheeran v. Thomas


September 23, 2013.” In regard to the third act—the instance of
Thomas following and videotaping Sheeran—the trial court found
that “to the disinterested observer” the behavior was “officious at
best, and vindictive at worst.” Based on these findings, we readily
conclude that the overall effect of Thomas’s course of conduct was
to cause a reasonable person to fear for his safety.4

¶15 It is true that the trial court appears to have equated Sheeran
with the “reasonable person” contemplated in the statute. See id.
This, however, does not mean that the trial court has applied a
subjective standard while the statute requires an objective one.
Rather, it suggests—and plausibly so, in the context of this
case—that the trial court considered Sheeran to be a reasonable
person. And Sheeran was scared. In other words, Thomas’s course
of conduct would cause a reasonable person, Sheeran included, to
fear for his safety. Accordingly, we do not conclude that the trial
court’s decision to grant the civil stalking injunction went against
the clear weight of the evidence, nor are we convinced that the trial
court made a mistake of law in granting the injunction.

¶16 Thomas argues that we should nevertheless vacate the civil
stalking injunction because the trial court’s ruling that
accompanied the injunction referred to it as a “permanent civil
stalking injunction.” In general, civil stalking injunctions are not
permanent but expire after three years. See Utah Code Ann. § 77-
3a-101(9) (LexisNexis 2012). The trial court most likely used the
word “permanent” to distinguish the civil stalking injunction from
the temporary ex parte injunction that the court issued prior to the
evidentiary hearing. Thomas suggests that the trial court should
have used the phrase “long-term” to describe the civil stalking
injunction instead of “permanent.” But while this is a fine
suggestion—and simply calling it a three-year injunction is an even
better one—it is not a basis for vacating the injunction as Thomas
requests. See Utah R. Civ. P. 61 (“The court at every stage of the
proceeding must disregard any error or defect in the proceeding
which does not affect the substantial rights of the parties.”). We


4. We would reach the same conclusion even if we disregarded
entirely the third episode, as the trial court essentially did.



20131083-CA                      7                2014 UT App 285
                          Sheeran v. Thomas


also note that the terms of the order itself do not indicate that it is
anything other than a standard three-year civil stalking injunction.

¶17 Finally, Thomas requests that we vacate the order because
it incorrectly states that federal law prohibits Thomas from
possessing a firearm. The trial court used a civil stalking injunction
form approved by the Board of District Court Judges in June 2013.
After the admonitory terms of the civil stalking injunction are set
out, the order contains a final paragraph titled, “Warnings to the
Respondent.” One of these warnings states, “No guns or firearms!
It is a federal crime for you to have . . . any firearm or ammunition
. . . while this civil stalking injunction is in effect.” This warning
likely refers to United States Code title 18 section 922, which
prohibits a person subject to a stalking injunction for the protection
of an “intimate partner” from possessing a firearm. See 18 U.S.C.
§ 922(g)(8) (2012). In a situation such as the instant one, where
Thomas and Sheeran are not now and never have been intimate
partners, the federal restriction on firearm possession simply does
not apply. See Towner v. Ridgway, 2012 UT App 35, ¶ 10, 272 P.3d
765. Indeed we note that the Board of District Court Judges
updated the civil stalking injunction form on January 22, 2014, to
read, with our emphasis, “It may be a federal crime for you to
have . . . any firearm . . . .” See Civil Stalking Injunction,
http://www.utcourts.gov/resources/forms/civilstalking/docs/CSI.
pdf (last visited Nov. 24, 2014).

¶18 But the simple warning about federal law contained in the
preprinted final paragraph of the civil stalking injunction does not
create additional terms or requirements, nor is it a definitive
statement of applicable law. It is only a warning, albeit one that
may be wide of the mark in the circumstances of this case. And
while it would have been advisable for the trial court to have
warned that it “may be a federal crime” instead of warning that it
“is a federal crime,” or even to have put a big “X” through the
inapplicable language on the injunction form if it undisputedly did
not apply to Thomas, this is not a basis for vacating a civil stalking
injunction. See Utah R. Civ. P. 61.




20131083-CA                       8                 2014 UT App 285
                         Sheeran v. Thomas


¶19 Because the trial court’s findings are adequate and there is
sufficient evidence to support the civil stalking injunction, we
conclude that the trial court did not err in granting it. Furthermore,
any deficiencies in the trial court’s ruling and the text of the
injunction document are not significant enough to justify vacating
the civil stalking injunction.

¶20 The term of the injunction, unless earlier dissolved, is three
years, and the injunction has no bearing on Thomas’s federal rights
concerning firearms. With those clarifications, the injunction is
affirmed.




20131083-CA                       9                2014 UT App 285